DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The invention relates to”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language "which spatially separate the contiguous cathode active material regions and/or the contiguous anode active material regions from one another" in claim 1 is of uncertain meaning, thereby rendering the scope of the claims vague and obfuscated. The foregoing language is not defined by the claim, the specification does not provide a standard for ascertaining the requisite structure/arrangement. 1st issue: in this case, it is increasingly unclear whether the language “which spatially separate…from one another” refers to: (a) contiguous cathode/anode active material regions within/inside each cathode/anode structure per se, or (b) between the cathode structure and the anode structure per se. 2nd issue: further, the specific within/inside respective cathode/anode structures as well as to between the cathode structure and the anode structure per se is confusing and problematic. For example, given that the battery separator is made of an electrically insulating material (but ionically conductive), it is abundantly unclear whether applicant intends to use a battery separator material to fill the hollow spaces, and/or the claimed hollow spaces partly filled with the electrically insulating material are filled with a separator material, and/or that a battery separator material can be interpreted as the claimed electrically insulating material. It is asserted that foregoing issue arises because the battery cell of independent claim 1 does not recite or include a separator interposed between the anode/cathode structures. 3rd issue: in this respect, it is immediately unclear how applicant’s battery cell is able to operate without a separator between the anode and the cathode. Applicant is thus requisitioned to provide a technical explanation as to how the claimed battery cell can be a working/functional battery without a separator separating the anode and the cathode to avoid short-circuiting the battery. Further clarification is required. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 12 is indefinite as its preamble is inconsistent with the preamble of claim 9 from which it depends. Thus, the scope of the claim is uncertain. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 3-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Nakai et al 2005/0142447.
As to claims 1, 8, 10:
Nakai et al disclose that it is known in the art to make a lithium-ion secondary battery (Title; 0028; 0048-0049; 0011; 0004; 0115) comprising cathode and/or anode structures including contiguous adjacent cathode/anode active materials including hollow spaces, gaps and/or openings within the cathode/anode active materials which are filled with electrically insulating material including organic low/high molecular weight compounds (0035-0041; 0088-90; 0110-0112) such as rubber, fluorocarbons, thermosetting resins, silicon resins; epoxy, phenolic, cyanate, polyphenylene phthalate resins; and/or repelling materials (0041; 0045-0047). 
Figures 2-3, 5-6 and 7-9 of Nakai et al illustrate the anode/cathode electrode structures:

    PNG
    media_image1.png
    562
    406
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    569
    435
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    861
    399
    media_image3.png
    Greyscale

Further, another different interpretation: note that the battery of Nakai et al includes a separator placed between the anode and the cathode (0081; 0053). Since the present claims fail to define/include the specific structural arrangement within the battery cell as well as the inclusion of a separator material, it is noted that given that the battery separator is made of an electrically insulating material (but ionically conductive), the battery separator of Nakai et al can also be interpreted as the claimed electrically insulating material filling a hollow space between the anode/cathode structures. 
As to claims 3-4, 11:
As illustrated in Figures 2-3, 6 and 7-9, supra, the anode/cathode electrode structure includes repeating outlines/patterns in the form of a round, square and/or rectangular.
As to claims 5 and 7:
Nakai et al teach the cathode/anode layer structures including current collectors (i.e., the support foils) (0034-0035; 0048-0049; 0053; 0084-0085); and being offset with respect to each one (0036; 0040). Nakai et al use screen printing to process/form the electrode structure (0029).
As to claim 6:
Nakai et al teach that the area of the lithium non-storing portions (hollow space, gaps, openings) may range from 1-15 % (0036); but in the case where the lithium non-storing material contaisn the organic high molecular weight compound, the lithium non-storing portions may range from 3-30 % (0044). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the hollow space (gap, opening) is 30 %. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 


As to claims 9, 12:
Nakai et al teach the disclosed battery can be applied to various purposes including for portable equipment to large batteries used for hybrid vehicles, thereby implying plug-in hybrid vehicles (0082; 0116). 
Thus, the present claims are anticipated. 


(at least) Claims 1-5, 7-8, 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Yamazaki et al 2010/0227228.
As to claims 1, 8, 10:
Yamazaki et al disclose that it is known in the art to make a lithium-ion secondary battery (Abstract; 0004; 0011; 0023; 0025-0028; Figures 1, 2C-D and 3C-D) comprising cathode and/or anode structures including contiguous adjacent cathode/anode active materials including hollow spaces, gaps and/or openings within the cathode/anode active materials (0009-0010; 0005-0006; 0004; Figures 2C-D and 3C-D) which are filled with an insulator (0011; 0025-0028; 0024; 0033) such as polyamide-based resin; a phenol resin, an epoxy resin and silicon-based materials (0011; 0025). For example, Figures 1, 2C-D and 3C-D of Yamazaki et al illustrate the anode/cathode electrode structures:

    PNG
    media_image4.png
    494
    837
    media_image4.png
    Greyscale
        
    PNG
    media_image5.png
    435
    506
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    441
    510
    media_image6.png
    Greyscale

Further, another different interpretation: note that the battery Yamazaki et al includes a separator placed between the anode and the cathode (0036-0037; 0039). Since the present claims fail to define/include the specific structural arrangement within the battery cell as well as the inclusion of a separator material, it is noted that given that the battery separator is made of an electrically insulating material (but ionically conductive), the battery separator of Yamazaki et al can also be interpreted as the claimed electrically insulating material filling a hollow space between the anode/cathode structures. 
As to claim 2:
Yamazaki et al disclose the insulator can be a polyamide-based resin; a phenol resin, an epoxy resin and silicon-based materials (0011; 0025).
As to claims 3-4, 11:
As illustrated in 1, 2C-D and 3C-D, supra, the anode/cathode electrode structure includes repeating outlines/patterns in the form of at least square and/or semi-round.
As to claims 5 and 7:
Yamazaki et al teach the cathode/anode layer structures including current collectors (i.e., the support foils) (0020; 0030-0031); and being offset with respect to each one (0023-0024; 0032-0034). Yamazaki et al use screen printing to process/form the electrode structure (0029).
Thus, the present claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727